Citation Nr: 1626205	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  09-33 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to an initial compensable evaluation for service-connected polycystic ovarian disease with amenorrhea.

3.  Entitlement to an initial compensable evaluation for headaches.

4.  Entitlement to service connection for bilateral shoulder disabilities.

5.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from June 1998 to August 1998 and active duty service from February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

A formal hearing was held on December 2, 2009 in Des Moines, Iowa before a Decision Review Officer (DRO).  A transcript of the hearing testimony is in the claims file.

In May 2011, the Veteran submitted a written statement to the RO indicating that she was withdrawing her claims for service connection for gastroesophageal reflux disorder and for a sleep disorder, before the case was certified to the Board.  The RO closed the claims for service connection for gastroesophageal reflux disease (GERD) and for a sleep disorder.

In a written statement received in May 2011, the Veteran appears to have raised the issue of entitlement to service connection for pseudotumor cerebri.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).
The issues of entitlement to initial compensable evaluations for polycystic ovarian disease with amenorrhea and for headaches, and entitlement to service connection for a neck disability and for a bilateral shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDING OF FACT

In a May 2011 written submission, the Veteran adequately requested withdrawals of her appeals of the denial of service connection for GERD and denial of service connection for a sleep disorder.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met for the issues of entitlement to service connection for GERD and for a sleep disorder.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal may be made by the appellant or by his authorized representative prior to the Board's issuance of a final decision.  38 C.F.R. § 20.204 (2015).  Until the appeal is transferred to the Board, a withdrawal of an appeal is effective when received by the AOJ.  Thereafter, it is not effective until received by the Board. 

In May 2011, the Veteran submitted correspondence stating that the Veteran "Requests to withdraw appeal for GERD, sleep disorder".  The request was in writing, was signed by the Veteran, and included the Veteran's VA file number.  The withdrawal was thus made in the appropriate form as per 38 C.F.R. § 20.204.  Additionally, the Board received the request prior to the issuance of a final decision.

The Board thus finds that the Veteran intentionally withdrew her appeals for service connection for GERD and for a sleep disorder, and the content and form of her request for withdrawal met the requirements of § 20.204(b).  The filing, then, effectively withdrew the relevant Notice of Disagreement and Substantive Appeal, and accordingly, the Board finds that no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  The Board, therefore, does not have jurisdiction over the appeal of these claims, and they must be dismissed.


ORDER

The appeals of the claims for service connection for GERD and for service connection for a sleep disorder are dismissed.


REMAND

Reasons for Remands: To obtain any outstanding medical records, to schedule VA examinations and to obtain medical opinions.

The Veteran seeks a compensable initial evaluation for polycystic ovarian disease with amenorrhea.  The Veteran underwent a VA gynecological examination in April 2007 which diagnosed her with polycystic ovarian disease with amenorrhea.  A June 2009 VA gynecological examination indicated the Veteran did not have menses without taking medication.  A third VA gynecological examination conducted in December 2012 revealed that the Veteran takes medication every three to four months as a 10 day cycle to induce menses, as the Veteran has no regular menses without use of medication.  However, the examiner seems to make a conflicting statement in his report by stating that the Veteran is not on continuous medication.  Thus, a remand is necessary to clarify these findings and to afford the Veteran a contemporaneous VA examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  On remand, the Veteran should be scheduled for a VA examination to determine the current severity of her service-connected polycystic ovarian disease with amenorrhea.

The Veteran contends that she is entitled to a compensable initial evaluation for headaches.  At a VA neurological examination in April 2007, the Veteran reported experiencing headaches three times per week.  She underwent a second VA headaches examination in December 2012.  During the course of the examination, the Veteran reported that she wakes up with a headache three to four times per week.  She also stated that she experiences prostrating attacks of headache pain two times a month and is unable to function.  A third VA examination conducted on a later date in December 2012 indicated that the Veteran experiences pulsating or throbbing head pain that may occur in the back of the neck, the back of the head or on one side of her face.  She reported taking daily medication for the headaches.  The examiner noted that the Veteran experienced prostrating headaches less than once every two months.  This report conflicts with information recorded in the early December 2012 examination which stated that the Veteran experiences prostrating headaches approximately twice a month.  Thus, a remand is necessary to clarify these findings and to afford the Veteran a contemporaneous VA examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  On remand, the Veteran should be scheduled for a VA examination to determine the current severity of her service-connected headaches.

The Veteran seeks service connection for a bilateral shoulder disability.  At a June 2009 VA examination the Veteran asserted that the weight of the body armor she was required to wear in service caused her to be hunched over and experience soreness in her shoulders.  She reported seeking treatment from a chiropractor upon her discharge from service, which provided temporary relief from her symptoms.  The examiner observed that while the Veteran had a good range of motion of her shoulders bilaterally, there was popping of the shoulders.  The Veteran reported that movements such as raising her arms overhead and turning a steering wheel aggravated her shoulders.  The examiner diagnosed the Veteran as experiencing impingement syndrome, bilateral shoulders.  The examiner opined that the Veteran's current bilateral shoulder disabilities were not caused by service because there was no mention of shoulder problems in her service treatment records (STRs). 

Finally, the Veteran is also seeking service connection for a neck disability.  The Veteran underwent a VA spine examination in April 2007.  Physical examination revealed limitation of motion of the cervical spine, pain with motion and tenderness.  At a June 2009 VA examination the Veteran reported she began to experience neck pain in 2003 from body armor and Kevlar weighing her down and from slouching forward while driving heavy equipment.  The Veteran reported that her entire neck hurt at that time.  When she removed the body armor and Kevlar the pain would go away after a while, but the next day the symptoms would resume when she put on the body armor.  The Veteran reported that this pattern continued while she was in Iraq.  She began to see a chiropractor while she was home on leave in 2003.  The Veteran reported that she continues to experience neck pain two to three times per week.  The examiner diagnosed the Veteran as experiencing neck pain.

The Board notes that the Veteran is competent to report that she wore body armor in service and that her in-service duties included driving dozers and grazers.  Her military occupational specialty was heavy construction equipment operator.  The Veteran is also competent to report experiencing bilateral shoulder soreness and pain and neck pain in service.  See Layno v. Brown, 6 Vet. App. 465 (1994) (lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the June 2009 opinions regarding the Veteran's bilateral shoulder disability and neck disability are essentially based upon the lack of documentation in the STRs.  While no neck pain or bilateral shoulder pain was noted in the STRs, the Board finds that the Veteran is competent to report experiencing these symptoms in service.  Additionally, physical examinations have revealed findings consistent with the Veteran's complaints.  However, neither examination report offers an opinion that considers the Veteran's lay statements regarding symptoms she experienced in service.  Therefore, a remand is required for new, clearer medical opinions based upon a complete review of the evidence, and which contain adequate rationales.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.  

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide her with an opportunity to submit those records directly. 

3.  After the above development has been completed, schedule the Veteran for a VA examination with the appropriated professional to ascertain the current severity and manifestations of her service-connected polycystic ovarian disease, with amenorrhea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's disability.  The examiner should provide an opinion as to whether or not the Veteran's symptoms are able to be controlled with continuous treatment.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.  If the examiner is unable to provide any of the requested information without resorting to mere speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Schedule the Veteran for a VA examination with an appropriate professional to ascertain the current severity and manifestations of his service-connected headaches.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's headaches.

The examiner should describe all symptomatology related to the Veteran's service-connected headaches.  The examiner should describe the severity, duration and frequency of the headaches.  If the disorder is found to result in prostrating attacks, the examiner should report the frequency of these attacks and when they began to manifest, based on the Veteran's statements as well as a review of the medical evidence in the claims file.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.  If additional information is needed prior to rendering an opinion, the examiner should specify what is required.

5.  Schedule the Veteran for a VA examination to determine the etiology of any bilateral shoulder disability, to include impingement syndrome.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.  All necessary testing should be completed.

The examiner must opine whether it is at least as likely as not (50 percent or greater) that the disability is related to service.

The examiner must support all opinions with rationale.  In rendering an opinion, the examiner must contemplate the Veteran's statements regarding her experiences in service, including her duties and the symptoms she reported.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6.  Schedule the Veteran for a VA examination to determine the etiology of any neck disability.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.  All necessary testing should be completed.

The examiner must opine whether it is at least as likely as not (50 percent or greater) that any neck disability is related to service.

The examiner must support all opinions with rationale.  In rendering an opinion, the examiner must contemplate the Veteran's statements regarding her experiences in service, including her duties and the symptoms she reported.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).









